Citation Nr: 0000864	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to Dependency and Indemnity Compensation based 
upon common law spouse status.  


REPRESENTATION

Appellee represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran separated from active duty in March 1961 
following over 20 years of active service.  The veteran died 
on March [redacted], 1987.  The appellant-claimant seeks the 
establishment of Dependency and Indemnity Compensation (DIC) 
based upon her alleged status as the veteran's common law 
spouse.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in March 1997, it was remanded to the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) for additional development, particularly 
in conjunction with the status of the case as a 
simultaneously contested claim.  38 U.S.C.A. § 7105A(a) (West 
1991); 38 C.F.R. § 19.100 (1999).  

By way of background, this matter is before the Board on 
appeal from a rating decision of the RO, which determined 
that L.J., hereinafter the appellee, was recognized as the 
veteran's surviving spouse for VA purposes and that the 
appellant was not legally recognized as such.  As noted, this 
is a simultaneously contested claim; although the appellee 
does not contest the prior determination in her favor, a 
decision in favor of the appellant pursuant to the current 
appeal would adversely affect the appellee's award.  
Therefore, both the appellant and the appellee have received 
notice of the pertinent decisions; the appellee has been 
notified of the appellant's appeal, and both parties have 
been provided with copies of the statement of the case and 
all supplemental statements of the case in this matter.  
Further, both parties have been afforded opportunity to 
present evidence and argument.  Accordingly, the mandates of 
38 C.F.R. §§ 20.502, 20.504 (1999), pertinent to 
simultaneously contested claims, have been fulfilled.

The Board notes further that when this case was last before 
the Board, the issue of entitlement to an effective date 
earlier than February 1, 1994 for the veteran's son's 
Dependency and Indemnity Compensation was also before the 
Board.  In January 1998, however, the claim regarding the 
veteran's son was resolved in his favor, in that the 
effective date of his DIC was established as April 1, 1987, 
the first day of the month following the veteran's death.  
Since this represented all benefits sought as to that issue, 
and the appellant has not asserted otherwise after being 
given the opportunity to do so, the appeal as to that issue 
is no longer before the Board.  

Additionally, a review of the claims folder reveals a valid 
power of attorney invoked in behalf of the appellee in March 
1987 naming the Veterans of Foreign Wars of the United States 
(VFW) as her representative before VA.  Although VFW 
submitted documentation and argument on behalf of the 
appellant with respect to this contested claim, and although 
argument from a private attorney purportedly operating on 
behalf of the appellee has been received, VA has not received 
any written notice revoking the March 1987 power of attorney 
from either the appellee or from VFW, nor has VA received any 
written notice appointing any other representative from the 
appellee.  Consequently, the Board recognizes VFW as the 
exclusive representative of the appellee, and finds that the 
appellant is without representation.  38 C.F.R. § 20.601 
(1999). 


FINDINGS OF FACT

The preponderance of the competent and probative evidence 
shows that the veteran was married to the appellee in 1946; 
that such marriage was not legally annulled or terminated or 
otherwise declared void during the veteran's lifetime; and 
that the appellee was without fault in her separation, if 
any, from the veteran.




CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA benefits purposes, including the 
receipt of DIC.  38 U.S.C.A. §§ 103, 1102, 5107(a) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The claims file contains a Certificate of Marriage between 
the appellee and the veteran, executed January 16, 1946.

A Certificate of Death (Overseas), dated March [redacted], 1987, 
is of record that documents that the veteran died on March [redacted], 
1987 from cardiopulmonary arrest.  The Certificate noted that the 
veteran died overseas, and that the veteran's supervisor 
would contact the veteran's next of kin; it further noted 
that the appellee was the veteran's spouse.  

In March 1987, the appellee filed a claim for DIC based upon 
a claim for service connection for the cause of the veteran's 
death.  

In March 1987, C.A.B. directed a letter to the appellant, and 
stated that he could not provided the forms to the appellant 
that she had requested.  The letter also disclosed that the 
veteran had died of a heart attack in Korea, was cremated at 
the request of the veteran's wife, and that the remains were 
sent to the United States.  C.A.B. indicated that they looked 
for a will but could not find one, and believe that the 
veteran had left it in Thailand during his visit in December 
1986.  

In July 1987, a Report of Death of an American Citizen Abroad 
was filed by the American Consul of the American Embassy in 
Seoul, Korea.  The Report indicated that the veteran died in 
Korea; that he was cremated locally and that the cremated 
ashes, the veteran's personal effects, and his canceled 
passport were returned to the appellee.  

In an October 1987 rating decision, service connection was 
established for the cause of the veteran's death.  Notice of 
that decision, and of the award of DIC to the appellee was 
directed by the RO to the appellee in December 1987.  The 
appellee has been in receipt of such benefits since that 
time.  

In January 1994, the appellant filed a claim for DIC based 
upon her alleged status as the common law spouse of the 
veteran.  

In March 1994, the appellee filed a statement in response to 
an inquiry from the RO regarding the appellant's claim, and 
indicated that she had no knowledge of any relationship 
between the veteran and the appellant, and that the veteran 
was working and living in the United States and Korea from 
1980 until he died in Korea 1987.  

In April 1994, the appellant submitted a Report of Birth 
Abroad of a Citizen of the United States, dated in December 
1982, and a Birth Certificate, dated in January 1978, that 
certified to the effect that the appellee, as mother, and the 
veteran, as father, gave birth to a son in Thailand in 
January 1978.  

In April 1994, the appellant submitted a Statement of Marital 
Relationship noting that from January 1974 to March 1987 she 
had lived with the veteran in Thailand as husband and wife.  
She also submitted two Supporting Statements Regarding 
Marriage from two unrelated individuals, who claimed that 
they knew the veteran and the appellant socially, and that 
the veteran and appellant were considered to be husband and 
wife.  

In an August 1994 Administrative Decision of the RO, the 
appellant's claim for DIC was denied based upon a finding 
that there is no evidence to show that the veteran's marriage 
to the appellee in January 1946 was ever dissolved.  

The appellant perfected an appeal of that decision.  She has 
essentially contended that under Thai law, she was the common 
law spouse of the veteran, but that the veteran did not want 
her to use his last name because he worked for the United 
States Army and was fearful that he would lose his security 
clearance and job if it was disclosed that he had a non-
resident alien spouse.  She alleges further, that the veteran 
promised to legally register their marriage when he retired.  

In March 1995, an attorney purporting to have represented the 
appellee in several matters, submitted a letter and documents 
in support of the appellee's position.  Included in these 
documents were United States Internal Revenue Service 1040 
Tax Returns for 1983 through 1987, wherein it was shown that 
the appellee and the veteran filed as married filing a joint 
return; two power of attorney documents, executed by the 
veteran in June 1982 and July 1984, appointing the appellee 
as his "attorney-in-fact"; correspondence from the veteran 
to the appellee dated in January 1986 and July 1984; and an 
undated birthday card, purporting to be to the appellee, and 
signed by the veteran.  

In March 1995, the RO submitted a question as to whether 
common law marriages are recognized in Thailand.  In apparent 
response to that question, an excerpt from a Thailand Law 
Digest was associated with the claims file that stated that 
"Common law marriage is not recognized under Thai law."  

In June 1995, the RO issued a statement of the case that 
continued to deny the appellant's claim.  The basis for the 
denial was that the veteran was not free to marry as he was 
legally married in the United States; and that the VA applies 
the law that is valid under the law of the place where the 
parties resided, and Common Law marriage is not recognized in 
Thailand.  

Between 1995 and 1999, the appellant has submitted written 
arguments and copies of newspaper articles that purport to 
establish that common law marriage is recognized in Thailand, 
and that she was the common law spouse of the veteran.  

Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2)  for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  38 C.F.R. § 3.54 (1999); see 38 U.S.C.A. § 1102 
(West 1991).  Spouse means a person of the opposite sex who 
is a wife or husband and the term surviving spouse means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50.  A marriage "means a marriage valid under 
the law of the place where the parties resided at the time of 
the marriage, or the law of the place where the parties 
resided when the rights to benefits accrued."  38 C.F.R. § 
3.1(j); see 38 U.S.C.A. § 103(c).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if:  (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  A temporary 
separation will not break the continuity of the cohabitation.  
Id.  Furthermore, the statement of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  38 C.F.R. § 3.53(b).  If the 
evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken. Id.

In this case, the appellant contends that she should be 
recognized as the veteran's surviving spouse because she and 
the veteran enjoyed a common law marriage having lived 
together as husband and wife in Thailand for several years 
before his death.  As noted above, the appellant has 
presented evidence in support of her claim of a common law 
marriage to the veteran, and the RO has presented legal 
authority indicating that common law marriages are not 
recognized in Thailand.  The Board does not reach the 
question of the validity of the common law marriage, however, 
since for VA purposes, the appellant could not legally marry 
the veteran because he had never divorced the appellee and 
the appellee was not at fault in the physical separation 
between her and the veteran.

Based on the preponderance of the evidence of record, and in 
light of the law and regulations governing this appeal, the 
Board concludes that the appellant-claimant may not be 
recognized as the veteran's surviving spouse for VA purposes 
because of the prior subsisting legal marriage between the 
veteran and the appellee in January 1946.  Essentially, the 
Board concurs with the RO's decision.  Although it appears 
that the veteran and the appellee were separated physically 
for many years between at least 1980 and 1987, and perhaps 
before that, there is no indication that the marital 
relationship was ever broken.  They continued to act in a 
manner consistent with an ongoing marital relationship.  
There is no indication at all that the physical separation 
was by reason of either party's misconduct.  In fact, every 
indication is that there was no marital separation per se, 
but merely a physical one.  The appellee and the veteran 
continued to correspond in an agreeable manner and persisted 
in the performance of legal and marital functions together, 
as evidenced by the powers of attorney and the yearly tax 
returns.  See 38 C.F.R. § 3.53(a); Gregory v. Brown, 5 Vet. 
App. 108 (1993) (the absence of fault on the part of the 
spouse is not a continuing one, but rather, is analyzed based 
on the time of separation).  There is no evidence of record 
that the appellee and the veteran were ever legally divorced, 
and as such, even if common law marriages could be shown to 
be valid in Thailand, the appellant's alleged common law 
marriage to the veteran was not valid for VA purposes due to 
the legal impediment of the veteran's prior marriage to the 
appellee.

As indicated in the 1997 remand, the Board realizes that a 
marriage may still be deemed valid, if certain requirements 
are met, in cases involving a legal impediment prior to 
marriage if the appellant was unaware of the legal impediment 
at the time of marriage.  See 38 C.F.R. § 3.52; Colon, 9 Vet. 
App. 104.  In the present case, however, since the appellee 
also filed a claim for VA death benefits and she is the 
veteran's legal surviving spouse, the appellant's marriage to 
the veteran cannot be deemed valid unless there is a bar to 
payments to the appellee as the legal surviving spouse.  
Here, payments to the appellee are not barred by the 
continuous cohabitation requirement of 38 C.F.R. § 3.53, or 
otherwise.

In summary, the appellee had a legal marriage to the veteran, 
and was never formally divorced from the veteran.  As such, 
the appellant entered her alleged common law marriage 
relationship with the veteran with a legal impediment.  The 
appellant has not presented evidence to overcome that legal 
impediment, such as a valid legal marriage between the 
veteran and the appellant or another party which would 
invalidate the veteran's marriage to the appellee.  In 
conclusion, the appellant may not be recognized as the 
veteran's surviving spouse for purposes of receiving VA 
benefits.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes, including the receipt of 
Dependency and Indemnity Compensation.




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

